Vacated and Remanded and Memorandum Opinion filed June 12, 2008







Vacated
and Remanded and Memorandum Opinion filed June 12, 2008.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00069-CV
____________
 
TRIBBLE & STEPHENS CO., Appellant
 
V.
 
RGM CONSTRUCTION, L.P.,
Appellee
 

 
On Appeal from County Civil Court at Law No. 3
Harris County, Texas
Trial Court Cause No.
713187
 

 
M E M O R A N D U M   O P I N I O N
This is an appeal from a judgment signed January 7,
2008.
On June
3, 2008,  the parties filed a joint motion to set aside or vacate the
judgment and remand the cause to the trial court for rendition of judgment in
accordance with the parties= settlement agreement.  See Tex. R. App. P. 42.1.  The motion is
granted.




Accordingly,
we vacate the judgment signed January 7, 2008, and we remand the cause to the
trial court for rendition of judgment in accordance with the parties= agreement.
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed June
12, 2008.
Panel consists of Justices Frost, Seymore, and Guzman.